Exhibit 10.1

 

Execution Version

 

FORBEARANCE AGREEMENT

 

THIS FORBEARANCE AGREEMENT  (this “Agreement”) is entered into as of March 31,
2009, by and among Panolam Holdings II Co. (“Holdings”), Panolam Industries
International, Inc. (“Company” and together with Holdings, the “Borrower
Parties” and each a “Borrower Party”), the Requisite Lenders (as defined below)
and Credit Suisse, Cayman Islands Branch, as administrative agent (“Agent”), as
parties to the Credit Agreement (defined below).  Capitalized terms used in this
Agreement which are not otherwise defined herein, shall have the meanings given
such terms in the Credit Agreement.

 

RECITALS:

 

WHEREAS, Holdings, the Company, Agent, Requisite Lenders and the other lenders
party thereto from time to time (together with the Requisite Lenders, the
“Lenders”), among others, are parties to that certain Credit Agreement dated as
of September 30, 2005 (as amended, amended and restated, extended, supplemented
or otherwise modified, the “Credit Agreement”);

 

WHEREAS, the Events of Default and Potential Events of Default set forth on
Schedule I attached hereto have occurred and are continuing under the Credit
Agreement (collectively, the “Existing Events of Default”);

 

WHEREAS, the Company has advised Agent that, in the future, it may not be in
compliance with certain provisions of the Credit Agreement which would give rise
to the events of default set forth on Schedule II attached hereto (collectively
the “Anticipated Defaults”);

 

WHEREAS, as a result of the occurrence of the Existing Events of Default and
pursuant to the Credit Agreement and other Loan Documents, (i) the Lenders are
under no further obligation to make Loans or other financial accommodations to
the Company under the Credit Agreement and (ii) the Agent and the Lenders are
entitled, among other things, to enforce their rights and remedies against the
Loan Parties and the Collateral, including, without limitation, the right to
accelerate and immediately demand payment in full of the Obligations and to
foreclose on the Collateral;

 

WHEREAS, the Company has requested that the Agent and the Lenders agree and,
subject to the terms and conditions of this Agreement, the Agent and the
Requisite Lenders have agreed, to forbear from exercising those rights and
remedies afforded to them under the Credit Agreement on account of the Existing
Events of Default and the Anticipated Defaults from the date hereof through the
earliest to occur of (i) June 30, 2009; (ii) the date of termination of the
Forbearance Period pursuant to Section 5 hereof; and (iii) the date on which all
of the Obligations have been paid in full and the Credit Agreement has been
terminated (the “Forbearance Period”);

 

WHEREAS, Section 10.6 of the Credit Agreement requires the consent of the
Requisite Lenders for this Agreement to become effective.

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Holdings, the Company,
the Agent and Requisite Lenders hereby agree as follows:

 


1.  INCORPORATION OF PRELIMINARY STATEMENTS.  THE PRELIMINARY STATEMENTS SET
FORTH ABOVE ARE HEREBY INCORPORATED INTO THIS AGREEMENT AS ACCURATE AND COMPLETE
STATEMENTS OF FACT IN ALL MATERIAL RESPECTS.  WITHOUT LIMITING THE FOREGOING,
THE BORROWER PARTIES HEREBY ACKNOWLEDGE AND AGREE THAT (A) THE EXISTING EVENTS
OF DEFAULT HAVE OCCURRED AND ARE CONTINUING UNDER THE TERMS OF THE CREDIT
AGREEMENT, AND THAT NONE OF THE LOAN PARTIES HAVE ANY DISPUTES, DEFENSES OR
COUNTERCLAIMS OF ANY KIND WITH RESPECT THERETO; (B) THE LENDERS ARE UNDER NO
OBLIGATION TO MAKE LOANS OR OTHER FINANCIAL ACCOMMODATIONS TO THE COMPANY UNDER
THE CREDIT AGREEMENT; (C) THE AGENT, ON BEHALF OF THE LENDERS HAS, AND SHALL
CONTINUE TO HAVE, VALID, ENFORCEABLE AND PERFECTED SECURITY INTERESTS IN AND
LIENS UPON THE COLLATERAL HERETOFORE GRANTED BY THE COMPANY TO THE AGENT AND
LENDERS PURSUANT TO THE LOAN DOCUMENTS OR OTHERWISE GRANTED TO OR HELD BY THE
AGENT OR THE LENDERS; (D) ABSENT THE EFFECTIVENESS OF THIS AGREEMENT, THE AGENT
AND LENDERS HAVE THE RIGHT TO IMMEDIATELY ENFORCE THEIR SECURITY INTEREST IN,
AND LIENS ON, THE COLLATERAL AND TO EXERCISE ANY AND ALL REMEDIES AVAILABLE TO
THEM UNDER THE CREDIT AGREEMENT, AT LAW AND IN EQUITY; AND (E) THE OUTSTANDING
LOANS AND ALL OTHER OBLIGATIONS ARE PAYABLE PURSUANT TO THE CREDIT AGREEMENT,
WITHOUT DEFENSE, DISPUTE, OFFSET, WITHHOLDING, RECOUPMENT, COUNTERCLAIM OR
DEDUCTION OF ANY KIND (OTHER THAN AS PROVIDED IN SECTION 2.7 OF THE CREDIT
AGREEMENT).


 


2.  FORBEARANCE.


 


(A)           THE BORROWER PARTIES AGREE AND ACKNOWLEDGE THAT THE EXISTING
EVENTS OF DEFAULT SET FORTH ON SCHEDULE I HAVE OCCURRED AND ARE CONTINUING.


 


(B)           THE COMPANY HAS ADVISED THE AGENT THAT THE COMPANY WILL LIKELY NOT
BE IN COMPLIANCE WITH CERTAIN PROVISIONS OF THE CREDIT AGREEMENT WHICH WOULD
GIVE RISE TO THE ANTICIPATED DEFAULTS SET FORTH ON SCHEDULE II.


 

(c)           The Borrower Parties hereby agree and acknowledge that
(i) Schedule I represents a complete and accurate list of all Existing Events of
Default which are in existence as of the Effective Date (as hereinafter
defined); and (ii) Schedule II represents a complete and accurate list of all
instances in which the Company may not be in compliance with the Credit
Agreement during the Forbearance Period.

 

(d)           Provided that no Forbearance Default (as defined below) occurs,
subject to the terms and conditions of this Agreement and satisfaction of the
conditions precedent to the effectiveness of this Agreement set forth in
Section 3 below, during the Forbearance Period, the Agent and the Lenders hereby
forbear from exercising, on account of the Existing Events of Default and
Anticipated Defaults, those rights and remedies afforded to them under the
Credit Agreement, the other Loan Documents and applicable law.

 

3.  Conditions of Effectiveness of this Agreement.   This Agreement shall become
effective as of the date hereof (the “Effective Date”) when, and only when:

 

2

--------------------------------------------------------------------------------


 


(A)           THE AGENT SHALL HAVE RECEIVED COUNTERPARTS OF THIS AGREEMENT DULY
EXECUTED AND DELIVERED BY THE BORROWER PARTIES AND THE REQUISITE LENDERS;


 


(B)           ALL OF THE REPRESENTATIONS AND WARRANTIES OF THE BORROWER PARTIES
CONTAINED IN THIS AGREEMENT SHALL BE TRUE AND CORRECT ON AND AS OF THE EFFECTIVE
DATE (UNLESS STATED TO RELATE SOLELY TO AN EARLIER DATE, IN WHICH CASE SUCH
REPRESENTATIONS AND WARRANTIES SHALL BE TRUE AND CORRECT AS OF SUCH EARLIER
DATE);


 


(C)           THE AGENT SHALL HAVE RECEIVED, FOR THE ACCOUNT AND BENEFIT OF THE
LENDERS, A FORBEARANCE FEE IN CASH IN THE AMOUNT OF 0.5% OF THE AGGREGATE
OUTSTANDING AMOUNT OF LOANS ON THE DATE HEREOF; AND


 


(D)           THE AGENT SHALL HAVE RECEIVED PAYMENT IN FULL OF ALL FEES AND
EXPENSES DUE AND PAYABLE IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT AND THE
CREDIT AGREEMENT (INCLUDING THE REASONABLE AND DOCUMENTED LEGAL FEES AND
EXPENSES OF THE AGENT’S COUNSEL AND THE FEES AND OUT-OF-POCKET EXPENSES OF ITS
FINANCIAL ADVISOR, CONWAY DEL GENIO GRIES & CO. (“CDG”) INVOICED AT LEAST ONE
DAY PRIOR TO THE ANTICIPATED EFFECTIVE DATE OF THIS AGREEMENT).


 


4.  REPRESENTATIONS AND WARRANTIES.  TO INDUCE THE AGENT AND THE REQUISITE
LENDERS TO ENTER INTO THIS AGREEMENT, EACH BORROWER PARTY REPRESENTS AND
WARRANTS TO THE AGENT AND THE LENDERS (WHICH REPRESENTATIONS AND WARRANTIES
SHALL BE MADE ON AND AS OF THE EFFECTIVE DATE):


 


(A)           EACH BORROWER PARTY HAS THE REQUISITE CORPORATE POWER AND
AUTHORITY AND THE LEGAL RIGHT TO EXECUTE AND DELIVER THIS AGREEMENT, AND TO
PERFORM THE TRANSACTIONS CONTEMPLATED HEREBY.  THE EXECUTION, DELIVERY AND
PERFORMANCE BY EACH BORROWER PARTY OF THIS AGREEMENT, (I) ARE WITHIN SUCH
BORROWER PARTY’S CORPORATE POWER; (II) HAVE BEEN DULY AUTHORIZED BY ALL
NECESSARY CORPORATE OR OTHER ACTION; (III) DO NOT CONTRAVENE OR CAUSE SUCH
BORROWER PARTY OR ANY OTHER LOAN PARTY TO BE IN DEFAULT UNDER (X) ANY PROVISION
OF THE SUCH BORROWER PARTY’S OR OTHER LOAN PARTY’S FORMATION DOCUMENTS OR
BYLAWS, (Y) ANY CONTRACTUAL RESTRICTION CONTAINED IN ANY INDENTURE, LOAN OR
CREDIT AGREEMENT, LEASE, MORTGAGE, SECURITY AGREEMENT, BOND, NOTE OR OTHER
AGREEMENT OR INSTRUMENT BINDING ON OR AFFECTING SUCH BORROWER PARTY OR OTHER
LOAN PARTY OR ITS PROPERTY, OR (Z) ANY LAW, RULE, REGULATION, ORDER, LICENSE
REQUIREMENT, WRIT, JUDGMENT, AWARD, INJUNCTION, OR DECREE APPLICABLE TO, BINDING
ON OR AFFECTING SUCH BORROWER PARTY OR OTHER LOAN PARTY OR ITS PROPERTY;
(IV) WILL NOT RESULT IN THE CREATION OR IMPOSITION OF ANY LIEN UPON ANY OF THE
PROPERTY OF SUCH BORROWER PARTY OR OTHER LOAN PARTY OR ANY SUBSIDIARY THEREOF
OTHER THAN THOSE IN FAVOR OF THE AGENT OR ANY LENDER, ALL PURSUANT TO THE LOAN
DOCUMENTS; AND (E) DO NOT REQUIRE THE CONSENT OR APPROVAL OF ANY GOVERNMENTAL
AUTHORITY OR ANY OTHER PERSON, OTHER THAN THOSE WHICH HAVE BEEN DULY OBTAINED,
MADE OR COMPLIED WITH AND WHICH ARE IN FULL FORCE AND EFFECT AND EXCEPT, IN EACH
CASE, TO THE EXTENT SUCH CONTRAVENTION, DEFAULT, LIEN OR FAILURE TO OBTAIN SUCH
APPROVAL OR CONSENT COULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL
ADVERSE EFFECT.


 


(B)           THIS AGREEMENT HAS BEEN DULY EXECUTED AND DELIVERED BY EACH
BORROWER PARTY.  EACH OF THIS AGREEMENT, THE CREDIT AGREEMENT (AS MODIFIED
HEREIN) AND THE LOAN DOCUMENTS (AS MODIFIED HEREBY) TO WHICH EACH BORROWER PARTY
IS A PARTY IS THE LEGAL, VALID AND

 

3

--------------------------------------------------------------------------------



 


BINDING OBLIGATION OF SUCH BORROWER PARTY, ENFORCEABLE AGAINST SUCH BORROWER
PARTY IN ACCORDANCE WITH ITS TERMS, SUBJECT, AS TO ENFORCEABILITY, TO (A) ANY
APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM OR OTHER SIMILAR
LAWS NOW OR HEREAFTER IN EFFECT RELATING TO OR AFFECTING THE ENFORCEABILITY OF
CREDITORS’ RIGHTS GENERALLY AND (B) GENERAL EQUITABLE PRINCIPLES, WHETHER
APPLIED IN A PROCEEDING AT LAW OR IN EQUITY, AND IS IN FULL FORCE AND EFFECT.


 


(C)           NO EVENT OF DEFAULT OR POTENTIAL EVENT OF DEFAULT UNDER THE CREDIT
AGREEMENT, OTHER THAN THE EXISTING EVENTS OF DEFAULTS OR THE ANTICIPATED
DEFAULTS, SHALL HAVE OCCURRED AND BE CONTINUING OR WOULD RESULT AFTER GIVING
EFFECT TO ANY OF THE TRANSACTIONS CONTEMPLATED ON THE DATE HEREOF.


 


(D)           NO FORBEARANCE DEFAULT (DEFINED BELOW) HAS OCCURRED.


 


5.  FORBEARANCE DEFAULTS:  THE FOLLOWING EVENTS SHALL CONSTITUTE “FORBEARANCE
DEFAULTS”):


 

(a)           the payment by the Company or any other Person, on behalf of the
Company, of any amounts to any holder of those certain 10 ¾% Senior Subordinated
Notes due 2013 (the “Subordinated Notes”), with respect to such Subordinated
Notes, including, but not limited to, that certain interest payment due April 1,
2009 (with the exception of any fee payable in connection with an Approved
Agreement (as defined in Section 6(l) below) with the holders of the
Subordinated Notes.  For the avoidance of doubt, the foregoing provision shall
not prohibit payments otherwise permitted to one legal counsel or one financial
advisor to the holders of the Subordinated Notes engaged in connection with an
Approved Agreement.

 

(b)           (i) the receipt by the Company or any Loan Party of a written
notice of acceleration related to the Subordinated Notes, which becomes
effective in accordance with Section 6.02 of the Senior Subordinated Note
Indenture and which has not been rescinded or withdrawn or in respect of which
there is not a forbearance or similar agreement, in each case, effective in
accordance with the Senior Subordinated Note Indenture, or (ii) the institution
of proceedings or exercise of any other remedies by any holder of the
Subordinated Notes, with respect to such Subordinated Notes, which has not been
dismissed or withdrawn or in respect of which there is not a forbearance or
similar agreement within ten (10) days of such institution or exercise; or

 

(c)           any Borrower Party shall fail to observe or perform any other
term, covenant, obligation or agreement binding on it contained in this
Agreement, or any other agreement, instrument, or document executed in
connection with this Agreement; or

 

(d)           the occurrence of an Event of Default under the Credit Agreement
or any of the other Loan Documents, other than an Existing Event of Default or
an Anticipated Default; or

 

(e)           any instrument, document, report, schedule, agreement, written
representation or warranty made or delivered to the Agent or any Lender by any
Borrower Party or Loan Party after the date of this Agreement, taken as a whole,
shall be false or misleading in any material respect when made, or deemed made,
or delivered.

 

4

--------------------------------------------------------------------------------


 

Upon the occurrence of any Forbearance Default, the Agent, upon the written
request or with the written consent of the Requisite Lenders, may by written
notice to the Company immediately terminate the Forbearance Period, declare all
of the Obligations immediately due and payable and/or exercise any of the other
rights and remedies afforded to them under the Credit Agreement, the other Loan
Documents or applicable law; provided, however, that upon the occurrence of any
Event of Default described in Section 8.6 or Section 8.7 of the Credit
Agreement, the Forbearance Period shall automatically terminate, the Commitments
shall automatically be terminated and all Obligations shall automatically become
immediately due and payable, without notice, presentment, demand, protest or
other requirements of any kind, all of which are hereby expressly waived by the
Loan Parties.  Upon the termination or expiration of the Forbearance Period, or
if for any other reason this Agreement is no longer effective, if at such time
the aggregate outstanding amount of the Obligations has not been paid in full,
the Agent and the Lenders shall be entitled to exercise all of their rights and
remedies under the Credit Agreement, the other Loan Documents and applicable
law, including, without limitation, the right to declare all of the Obligations
to be immediately due and payable and to enforce their Liens on, and security
interests in, the Collateral.  The occurrence of any Forbearance Default shall
constitute an Event of Default under the Credit Agreement and the other Loan
Documents.

 

6.  Forbearance Period Covenants.  In order to induce the Requisite Lenders to
enter into this Agreement and forbear during the Forbearance Period from
exercising the Agent and Lenders’ rights and remedies with respect to the
Existing Events of Default and the Anticipated Defaults, the Company covenants
as follows:

 

(a)           On or before March 31, 2009, the Company shall deliver to the
Agent, for the account and benefit of the Lenders, the scheduled interest
payment in the amount of $830,335.73 due and payable on such date.

 

(b)           The Company acknowledges and agrees that commencing on April 1,
2009, all Loans shall become and remain during the Forbearance Period, Base Rate
Loans and shall thereafter bear interest payable (at a rate determined in
accordance with Section 2.2A of the Credit Agreement) in arrears on the last
Business Day of each month during the Forbearance Period.  For purposes of
clarity, interest payable pursuant to Section 2.2E of the Credit Agreement will
not accrue on the Loans or other Obligations during the Forbearance Period.

 

(c)           The Company shall ensure that onsite access to the Company will be
provided to CDG on or before April 2, 2009.

 

(d)           On April 16, 2009, and on the fourth Business Day of each week
thereafter during the Forbearance Period, the Company shall deliver to Agent for
distribution to the Lenders a rolling thirteen (13) week cash flow forecast of
the Company and its Subsidiaries.

 

(e)           On or before April 30, 2009, the Company shall hold a meeting with
all of the Lenders desiring to participate and their advisors to provide an
update on the status (financial and otherwise) of the Company and the other Loan
Parties.

 

5

--------------------------------------------------------------------------------


 

(f)            Within thirty (30) days after the end of each month (commencing
with the month ended April 30, 2009), the Company shall deliver to Agent (for
further posting to all of the Lenders on “Intralinks”) an unaudited,
consolidated balance sheet, income statement and year-to-date statement of cash
flows, together with Company management’s discussion and analysis of the
financial condition and results of operations of the Company, each for the
fiscal month most recently ended.  Within three (3) Business Days after the
delivery of the financial statements and management’s discussion and analysis
described above, the Company shall schedule a telephone conference for a
discussion thereof with Agent and those Lenders desiring to participate in such
call.

 

(g)           On or before May 15, 2009, the Company shall deliver to the Agent
(for further posting to all of the Lenders on “Intralinks”) a preliminary
business plan regarding the Company and the other Loan Parties approved by the
board of directors of the Company.

 

(h)           On or before June 1, 2009, the Company shall deliver to the Agent
(for further posting to all of the Lenders on “Intralinks”) a preliminary
financial restructuring proposal regarding the Company and the other Loan
Parties approved by the board of directors of the Company.

 

(i)            On or before June 30, 2009, the Company shall deliver to the
Agent for the account and benefit of the Lenders the Consolidated Excess Cash
Flow payment for Fiscal Year 2008 as calculated in accordance with
Section 2.4B(iii)(e) of the Credit Agreement.

 

(j)            The Company shall pay, promptly after the receipt of the
applicable invoice, all professional fees incurred in connection with this
Agreement, including legal fees and financial advisory service fees, in each
case, in accordance with Section 10.2 of the Credit Agreement.

 

(k)           During the Forbearance Period, no payments shall be made to
Genstar Capital LLC or Sterling (or their successors and assigns) payable under
the Management Agreement.

 

(l)            Without the reasonable approval of the Requisite Lenders, the
Company shall not shall not amend or otherwise change the terms of any
Subordinated Indebtedness (including, but not limited to, the Subordinated
Notes), including any forbearance by the holders of such Subordinated
Indebtedness from exercising their default-related rights and remedies against
the Company and the other Loan Parties (any such approved amendment, change or
forbearance, an “Approved Agreement”).

 

(m)          Notwithstanding any provision to the contrary in the Credit
Agreement, during the Forbearance Period, the Company shall not, and shall not
permit any of its Subsidiaries to:

 

(i)            directly or indirectly, make any Investment in any Person, except
Investments made under the Credit Agreement pursuant to:

 

6

--------------------------------------------------------------------------------


 

A.    Section 7.3(i);

 

B.    Section 7.3(ii)(a) and (b);

 

C.    Section 7.3(iii)(a); provided, however, that any such Investments made
during the Forbearance Period shall not exceed $200,000.00 in the aggregate;

 

D.    Section 7.3(iv);

 

E.     Section 7.3(v), only to the extent such Restricted Junior Payments and
Asset Sales are permitted under this Agreement;

 

F.     Section 7.3(vii);

 

G.    Section 7.3(viii), only to the extent such Restricted Junior Payment is
permitted under this Agreement;

 

H.    Section 7.3(ix);

 

I.      Section 7.3(x);

 

J.     Section 7.3(xiii), only to the extent permitted under this Agreement;

 

K.    Section 7.3(xiv);

 

L.     Section 7.3(xvi); provided, however, that during the Forbearance Period,
the amount referred to in Section 7.3(xvi) of the Credit Agreement shall be
$1,000,000.00;

 

M.   Section 7.3(xvii), only to the extent such Asset Sale is permitted under
this Agreement; and

 

N.    Section 7.3(xviii), only to the extent permitted under this Agreement.

 

(ii)           directly or indirectly, declare, order, pay, make or set apart
any sum for any Restricted Junior Payment except:

 

A.    that each Subsidiary may make Restricted Junior Payments to Company and to
any other Subsidiary in the ordinary course of business and consistent with past
practice; and

 

7

--------------------------------------------------------------------------------


 

B.    Restricted Junior Payments permitted under the Credit Agreement pursuant
to:

 

1.             Section 7.5(v)(c), (d) (with regard to out-of-pocket costs and
expenses under Section 7.9(ii) only), (e), and (f); and

 

2.             Section 7.5(vii), only to the extent such transactions are
permitted under this Agreement.

 

(iii)          enter into any transaction of merger or consolidation, or
liquidate, wind-up or dissolve itself (or suffer any liquidation or
dissolution); or

 

(iv)          make any Asset Sale (whether by sale, merger, recapitalization,
restructuring, consolidation or otherwise) except:

 

A.    Asset Sales made in the ordinary course of business;

 

B.    sales of assets to the extent that the aggregate value of such assets is
equal to $1,000,000 or less; provided, however, that the consideration received
for such assets is in an amount at least equal to the fair market value thereof;

 

C.    Asset Sales permitted under the Credit Agreement pursuant to:

 

1.             Section 7.7B(ii), only to the extent that such Asset Sales are
consistent with past practice;

 

2.             Section 7.7B(iii);

 

3.             Section 7.7B(v); provided, however, that during the Forbearance
Period, such dispositions of obsolete,  worn out or surplus property no longer
useful in the business of the Company and its Subsidiaries in the ordinary
course of business that is (i) machinery and equipment may not exceed an
aggregate of  $500,000.00, and (ii) inventory, raw materials, or materials in
progress may not exceed $500,000.00;

 

4.             Section 7.7B(vii), only to the extent that such Asset Sales are
consistent with past practice;

 

5.             Section 7.7B(viii);

 

6.             Section 7.7B(x);

 

8

--------------------------------------------------------------------------------


 

7.             Section 7.7B(xi);

 

8.             Section 7.7B(xii), only to the extent permitted under this
Agreement;

 

9.             Section 7.7B(xiv);

 

10.           Section 7.7B(xv);

 

11.           Section 7.7B(xvi); and

 

12.           Section 7.7B(xx), only to that each such transaction is permitted
under this Agreement; and

 

D.    Asset Sales with regard to real property and improvements thereon located
at 2901 Anaconda Road, Tarboro, North Carolina (the “Tarboro Property”);
provided, however, that the Net Asset Sale Proceeds with respect to the Tarboro
Property be used to prepay the Loans in accordance with
Section 2.4B(iii)(a)(1) of the Credit Agreement; provided further, however, that
notwithstanding the foregoing, no sales of Real Property Assets are permitted
during the Forbearance Period, other than the Tarboro Property.

 

(v)           directly or indirectly, enter into any transaction (including the
purchase, sale, lease or exchange of any property or the rendering of any
service) with any Affiliate of the Company or any such holder, on terms that are
less favorable to the Company or that Subsidiary, as the case may be, than those
that might be obtained at the time from Persons who are not an Affiliate;
provided, however, that the foregoing restriction shall not apply to:

 

A.    the reimbursement of reasonable out-of-pocket costs and expenses of the
members of the Governing Bodies of Holdings and its Subsidiaries, which costs
and expenses shall not exceed $50,000.00 (not including payments of fees to
Richard Gesseck, which, for the avoidance of doubt, shall not be prohibited or
limited by the foregoing);

 

B.    transactions with any Affiliate of the Company permitted under the Credit
Agreement pursuant to:

 

1.             Section 7.9(i), only to the extent permitted under this
Agreement;

 

2.             Section 7.9(v), only to the extent permitted under this
Agreement;

 

9

--------------------------------------------------------------------------------


 

3.             Section 7.9(vii);

 

4.             Section 7.9(viii);

 

5.             Section 7.9(ix), only to the extent permitted under this
Agreement;

 

6.             Section 7.9(xi);

 

(vi)          directly or indirectly, enter into any employment or severance
arrangements between the Company and any of its Subsidiaries and their officers
or employees, or make any amendments, modifications or supplements to any such
existing employment or severance arrangements, whether or not such employment or
severance arrangements are in the ordinary course of business;

 

(vii)         directly or indirectly, make any Investment in Hedge Agreements
required under subsection 6.10 of the Credit Agreement or otherwise for the
purpose of hedging against any Loan Party’s risk related to fluctuations in
interest rates, currency values or commodity prices, whether or not such Hedge
Agreements are in the ordinary course of business or for speculative purposes;
or

 

(viii)        make or incur Consolidated Capital Expenditures in an aggregate
amount in excess of $1,500,000.00.

 

7.  Status of Credit Agreement and Other Loan Documents; No Novation;
Reservation of Rights and Remedies

 

(a)           Upon the Effective Date and during the Forbearance Period, each
reference in the Credit Agreement to “this Agreement”, “hereunder”, “hereof” or
words of like import, and each reference in the Loan Documents to the Credit
Agreement, shall mean and be a reference to the Credit Agreement as modified and
supplemented hereby.

 

(b)           This Agreement shall be limited solely to the matters expressly
set forth herein and shall not (i) constitute an amendment or waiver of, or a
forbearance with respect to, any term or condition of the Credit Agreement or
any other Loan Document, except as expressly provided herein, (ii) prejudice any
right or rights which the Agent, any Lender may now have or may have in the
future under or in connection with the Credit Agreement or any other Loan
Document, (iii) require the Agent or any Lender to agree to a similar
transaction or forbearance on a future occasion.

 

(c)           Except to the extent specifically provided herein, the respective
provisions of the Credit Agreement and the other Loan Documents shall not be
amended, modified, waived, impaired or otherwise affected hereby, and such
documents and the Obligations under each of them are hereby confirmed as being
in full force and effect.  For the avoidance of doubt, during the Forbearance
Period, the covenants contained in Section 6(m) hereof shall amend Section 7 of
the Credit Agreement, as applicable, such that references in the Credit
Agreement to Section 7 or

 

10

--------------------------------------------------------------------------------


 

any subsection thereof, shall be a reference to such Section 7 (or subsection)
as amended by this Agreement, and the Borrower Parties acknowledge and agree
that any mandatory prepayments required by the Credit Agreement shall still be
in full force and effect with respect to any transactions consummated pursuant
to the covenants or in effect during the Forbearance Period.

 

(d)           This Agreement is not a novation nor is it to be construed as a
release, waiver or modification of any of the terms, conditions,
representations, warranties, covenants, rights or remedies set forth in the
Credit Agreement, or any of the other Loan Documents, except as specifically set
forth herein.

 

(e)           Except as expressly provided herein, the Agent and the Lenders
expressly reserve all rights, claims and remedies that any of them have or may
have against the Company and the other Loan Parties hereunder, under the Loan
Documents and at law and in equity.

 

8.  Acknowledgment of Validity and Enforceability of the Credit Agreement and
other Loan Documents.  Each Borrower Party expressly acknowledges and agrees
that the Credit Agreement and the other Loan Documents to which it is a party
are valid and enforceable by the Lenders against such Borrower Party except
pursuant to any applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws now or hereinafter in effect relating to or limiting the
enforceability of creditors rights generally and, except as expressly modified
pursuant to this Agreement, expressly reaffirms each of its Obligations under
each Loan Document to which it is a party.  Each Borrower Party further
expressly acknowledges and agrees that the Agent, for its own benefit and for
the benefit of the Lenders, has a valid, duly perfected, first priority and
fully enforceable security interest in and lien against each item of Collateral
subject to Liens permitted under the Credit Agreement.  Each Borrower Party
agrees that it shall not dispute the validity or enforceability of the Credit
Agreement or any of the other Loan Documents or any of its Obligations
thereunder, or the validity, priority, enforceability or extent of the Agent’s
security interest in or lien against any item of Collateral (subject to Liens
permitted under the Credit Agreement), either during or following the expiration
of the Forbearance Period.

 

9.  Release; Covenant Not to Sue.

 

(a)           Each Borrower Party acknowledges that the Agent and the Requisite
Lenders would not enter into this Agreement without such Borrower Party’s
assurance that no Loan Party has any claim against the Agent or any Lender,
their respective parent corporations, Subsidiaries, Affiliates, officers,
directors, shareholders, employees, attorneys, agents, professionals and
servants, or any of their respective predecessors, successors, heirs and assigns
(collectively, the “Lender Released Parties”) arising out of the Loan Documents
or the transactions contemplated thereby.  Each Borrower Party, for itself and
on behalf of its officers and directors, and its respective predecessors,
successors and assigns (collectively, the “Releasors”) releases Agent and each
Lender Released Party from any known or unknown claims which the Company now has
against any Lender Released Party of any nature, including any claims that any
Releasor, or any Releasor’s successors, counsel and advisors may in the future
discover they would have had now if they had known facts not now known to them,
whether founded in contract, in tort or pursuant to any other theory of
liability, arising out of or

 

11

--------------------------------------------------------------------------------


 

related to this Agreement, the Loan Documents or the transactions contemplated
hereby or thereby, in each case, pertaining to the facts, events or
circumstances existing on or prior to the date hereof (individually, a “Claim”
and collectively, “Claims”).

 


(B)           EXCEPT AS EXPRESSLY PROVIDED HEREIN, THE RELEASORS EACH EXPRESSLY
WAIVE ANY STATUTORY OR OTHER LIMITATION ON THE ENFORCEABILITY OF A GENERAL
RELEASE OF UNKNOWN CLAIMS WHICH, IF KNOWN, WOULD HAVE MATERIALLY AFFECTED THIS
AGREEMENT.  EACH RELEASOR HEREBY EXPLICITLY WAIVES ALL RIGHTS UNDER AND ANY
BENEFITS OF ANY COMMON LAW OR STATUTORY RULE OR PRINCIPLE WITH RESPECT TO THE
RELEASE OF SUCH CLAIMS.  EACH RELEASOR AGREES THAT NO SUCH COMMON LAW OR
STATUTORY RULE OR PRINCIPLE SHALL AFFECT THE VALIDITY OR SCOPE OR ANY OTHER
ASPECT OF THIS AGREEMENT.

 

(c)           The provisions, waivers and releases set forth in this Section 9
are binding upon each Releasor.  The provisions, waivers and releases of this
Section 9 shall inure to the benefit of each Lender Released Party.

 

(d)           The provisions of this Section 9 shall survive payment in full of
the Obligations, full performance of all of the terms of this Agreement, the
Credit Agreement and the other Loan Documents and/or any action by the Agent or
any Lender to exercise any remedy available under the Loan Documents or
applicable law.

 

(e)           Each Releasor represents and warrants that each such Releasor is
the sole and lawful owner of all right, title and interest in and to all of the
Claims released hereby and each such Releasor has not heretofore voluntarily, by
operation of law or otherwise, assigned or transferred or purported to assign or
transfer to any person any such Claim or any portion thereof.  Each Releasor
shall jointly and severally indemnify and hold harmless each Lender Released
Party from and against any claim, demand, damage, debt, liability (including
payment of reasonable attorneys’ fees and costs actually incurred whether or not
litigation is commenced) based on or arising out of any such assignment or
transfer as an Indemnified Liability under Section 10.3 of the Credit Agreement.

 

(f)            Each Releasor, on behalf of itself and its successors, assigns,
and other legal representatives, hereby absolutely, unconditionally covenants
and agrees with each Lender Released Party that they will not sue (at law, in
equity, in any regulatory proceeding or otherwise) any Lender Released Party on
the basis of any Claim released, remised and discharged by the Lender Released
Parties pursuant to Section 9(a) above.  If any Releasor violates the foregoing
covenant, such Releasor agrees to pay, in addition to such other damages as any
Lender Released Party may sustain as a result of such violation, all attorneys’
fees and costs incurred by any Lender Released Party as a result violation.

 


10.  NO WAIVER.  EACH BORROWER PARTY HEREBY ACKNOWLEDGES AND AGREES THAT THE
AGENT’S OR ANY LENDER’S FAILURE, AT ANY TIME OR TIMES HEREAFTER, TO REQUIRE
STRICT PERFORMANCE BY THE BORROWER PARTIES OF ANY PROVISION OR TERM OF THIS
AGREEMENT, THE CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL NOT WAIVE,
AFFECT OR DIMINISH ANY RIGHT OF THE AGENT OR ANY LENDER THEREAFTER TO DEMAND
STRICT COMPLIANCE AND PERFORMANCE THEREWITH.  ANY SUSPENSION OR WAIVER BY THE
AGENT OR THE LENDERS OF A FORBEARANCE DEFAULT OR OF AN EVENT OF DEFAULT SHALL
NOT, EXCEPT AS

 

12

--------------------------------------------------------------------------------


 


MAY BE EXPRESSLY SET FORTH HEREIN, SUSPEND, WAIVE OR AFFECT ANY OTHER
FORBEARANCE DEFAULT OR ANY OTHER EVENT OF DEFAULT, WHETHER THE SAME IS PRIOR OR
SUBSEQUENT THERETO AND WHETHER OF THE SAME OR OF A DIFFERENT KIND OR CHARACTER.

 


11.  SOLE BENEFIT OF PARTIES.  THIS AGREEMENT IS SOLELY FOR THE BENEFIT OF THE
PARTIES HERETO, THE LENDERS AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS, AND NO
OTHER PERSON SHALL HAVE ANY RIGHT, BENEFIT OR INTEREST UNDER OR BECAUSE OF THE
EXISTENCE OF THIS AGREEMENT.

 

12.  Limitation on Relationship Between Parties.  The relationship of the Agent
and the Lenders, on the one hand, and the Company, on the other hand, has been
and shall continue to be, at all times, that of creditor and debtor.  Nothing
contained in this Agreement, any instrument, document or agreement delivered in
connection herewith or in the Credit Agreement or any of the other Loan
Documents shall be deemed or construed to create a fiduciary relationship
between the parties.

 

13.  No Assignment.  This Agreement shall not be assignable by any Borrower
Party without the written consent of Agent and the Requisite Lenders.  Each
Requisite Lender may assign to one or more Persons all or any part of, or any
participation interest in, such Requisite Lender’s rights and benefits hereunder
in accordance with Section 10.1 of the Credit Agreement provided that such
Person is bound by the terms and limitations of this Agreement.

 

14.  Miscellaneous.  This Agreement is a Loan Document.  The section and
subsection titles contained in this Agreement are included for the sake of
convenience only, and shall not affect the meaning or interpretation of this
Agreement, the Credit Agreement or any other Loan Documents or any provisions
hereof or thereof.

 

15.  Governing Law. THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACT MADE UNDER
AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING
SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW), APPLICABLE TO CONTRACTS MADE AND
PERFORMED IN SUCH STATE AND ANY APPLICABLE LAWS OF THE UNITED STATES OF AMERICA,
WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES THAT WOULD REQUIRE APPLICATION OF
ANOTHER LAW.

 

16.  Consultation with Counsel.  The Borrower Parties represent to the Agent and
the Lenders that they have discussed this Agreement, including the provisions of
Sections 9, 12 and 15 hereof, with their attorneys.

 

17.  Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument. Delivery of an executed counterpart of a
signature page to this Agreement by telecopier or by email of a PDF shall be
effective as delivery of a manually executed counterpart of this Agreement.

 


18.  HEADINGS.   SECTION HEADINGS IN THIS AGREEMENT ARE INCLUDED HEREIN FOR
CONVENIENCE OF REFERENCE ONLY AND SHALL NOT CONSTITUTE A PART OF THIS AGREEMENT
FOR ANY OTHER PURPOSE.

 

13

--------------------------------------------------------------------------------


 


19.  NO COURSE OF DEALING.  THE REQUISITE LENDERS HAVE ENTERED INTO THIS
AGREEMENT ON THE EXPRESS UNDERSTANDING WITH THE COMPANY THAT IN ENTERING INTO
THIS AGREEMENT THE REQUISITE LENDERS ARE NOT ESTABLISHING ANY COURSE OF DEALING
WITH THE COMPANY.  THE AGENT’S AND THE LENDERS’ RIGHTS TO REQUIRE STRICT
PERFORMANCE WITH ALL THE TERMS AND CONDITIONS OF THE CREDIT AGREEMENT AS
MODIFIED BY THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL NOT IN ANY WAY BE
IMPAIRED BY THE EXECUTION OF THIS AGREEMENT.  NEITHER THE AGENT NOR ANY LENDER
SHALL BE OBLIGATED IN ANY MANNER TO EXECUTE ANY AMENDMENTS OR FURTHER WAIVERS,
AND IF ANY SUCH AMENDMENTS OR FURTHER WAIVERS ARE REQUESTED IN THE FUTURE,
ASSUMING THE TERMS AND CONDITIONS THEREOF ARE ACCEPTABLE TO THEM, THE AGENT AND
THE LENDERS MAY REQUIRE THE PAYMENT OF FEES IN CONNECTION THEREWITH.

 


20.  EXPENSES.  THE COMPANY HEREBY ACKNOWLEDGES AND AGREES THAT ALL FEES, COSTS
AND EXPENSES OF AGENT AND LENDERS (INCLUDING THE REASONABLE AND DOCUMENTED FEES,
COSTS AND EXPENSES OF COUNSEL OR OTHER ADVISORS, IF ANY) INCURRED IN CONNECTION
WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT SHALL BE PAYABLE BY THE
COMPANY IN ACCORDANCE HEREWITH AND WITH SECTION 10.2 OF THE CREDIT AGREEMENT;
PROVIDED, HOWEVER, THAT SUCH PAYMENTS HEREUNDER SHALL BE MADE IN ACCORDANCE WITH
SECTION 6(J) HEREOF.

 


21.  FURTHER ASSURANCES.  AT THE AGENT’S REQUEST, THE BORROWER PARTIES SHALL
EXECUTE AND DELIVER SUCH ADDITIONAL DOCUMENTS AND TAKE SUCH ADDITIONAL ACTIONS
AS THE AGENT REQUESTS TO EFFECTUATE THE PROVISIONS AND PURPOSES OF THIS
AGREEMENT AND TO PROTECT AND/OR MAINTAIN PERFECTION OF THE LENDERS’ SECURITY
INTERESTS IN AND LIENS UPON THE COLLATERAL.

 


*              *              *

 

[signature page follows]

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been duly executed as of the day and year
first above written.

 

 

PANOLAM INDUSTRIES INTERNATIONAL, INC., as Borrower

 

 

 

 

 

By:

  /s/ Robert J. Muller

 

 

Name: Robert, J. Muller

 

 

Title: Chairman, President and CEO

 

 

 

 

 

PANOLAM HOLDINGS II CO.

 

 

 

By:

  /s/ Robert J. Muller

 

 

Name: Robert, J. Muller

 

 

Title: Chairman, President and CEO

 

 

 

 

 

CREDIT SUISSE, Cayman Islands Branch, as Agent

 

 

 

 

 

By:

/s/ Didier Siffer

 

 

Name: Didier Siffer

 

 

Title: Managing Director

 

 

 

 

 

CREDIT SUISSE, Cayman Islands Branch, as a Lender

 

 

 

 

 

By:

  /s/ Bryan J. Matthews

 

 

Name: Bryan J. Matthews

 

 

Title: Director

 

 

 

Signature Page

 

--------------------------------------------------------------------------------


 

 

SENIOR DEBT PORTFOLIO, as a Lender

 

 

 

By:

Boston Management and Research, as Investment Advisor

 

 

 

 

 

 

By:

/s/

Michael B. Botthof

 

 

 

Name:

Michael B. Botthof

 

 

 

Title:

Vice President

 

 

 

 

 

EATON VANCE SENIOR INCOME TRUST, as a Lender

 

 

 

By:

Eaton Vance Management, as Investment Advisor

 

 

 

 

 

 

By:

/s/

Michael B. Botthof

 

 

 

Name:

Michael B. Botthof

 

 

 

Title:

Vice President

 

 

 

 

 

EATON VANCE INSTITUTIONAL SENIOR LOAN FUND, as a Lender

 

 

 

By:

Eaton Vance Management, as Investment Advisor

 

 

 

 

 

 

By:

/s/

Michael B. Botthof

 

 

 

Name:

Michael B. Botthof

 

 

 

Title:

Vice President

 

 

 

 

 

EATON VANCE CDO VII PLC, as a Lender

 

 

 

By:

Eaton Vance Management, as Interim Investment Advisor

 

 

 

 

 

 

By:

/s/

Michael B. Botthof

 

 

 

Name:

Michael B. Botthof

 

 

 

Title:

Vice President

 

Signature Page

 

--------------------------------------------------------------------------------


 

 

EATON VANCE CDO VIII, LTD., as a Lender

 

 

 

By:

Eaton Vance Management, as Investment Advisor

 

 

 

 

 

 

By:

/s/

Michael B. Botthof

 

 

 

Name:

Michael B. Botthof

 

 

 

Title:

Vice President

 

 

 

 

 

EATON VANCE CDO IX LTD., as a Lender

 

 

 

By:

Eaton Vance Management, as Investment Advisor

 

 

 

 

 

 

By:

/s/

Michael B. Botthof

 

 

 

Name:

Michael B. Botthof

 

 

 

Title:

Vice President

 

 

 

 

 

EATON VANCE CDO X PLC, as a Lender

 

 

 

By:

Eaton Vance Management, as Investment Advisor

 

 

 

 

 

 

By:

/s/

Michael B. Botthof

 

 

 

Name:

Michael B. Botthof

 

 

 

Title:

Vice President

 

 

 

 

 

GRAYSON & CO, as a Lender

 

 

 

By:

Boston Management and Research, as Investment Advisor

 

 

 

 

 

 

By:

/s/

Michael B. Botthof

 

 

 

Name:

Michael B. Botthof

 

 

 

Title:

Vice President

 

Signature Page

 

--------------------------------------------------------------------------------


 

 

THE NORINCHUKIN BANK, NEW YORK BRANCH, through State Street Bank and Trust
Company N.A. as Fiduciary Custodian, as a Lender

 

 

 

By:

Eaton Vance Management, Attorney-in-fact

 

 

 

 

 

 

By:

/s/

Michael B. Botthof

 

 

 

Name:

Michael B. Botthof

 

 

 

Title:

Vice President

 

 

 

 

 

BIG SKY III SENIOR LOAN TRUST, as a Lender

 

 

 

By:

Eaton Vance Management, as Investment Advisor

 

 

 

 

 

 

By:

/s/

Michael B. Botthof

 

 

 

Name:

Michael B. Botthof

 

 

 

Title:

Vice President

 

 

 

 

 

EATON VANCE VT FLOATING-RATE INCOME FUND, as a Lender

 

 

 

By:

Eaton Vance Management, as Investment Advisor

 

 

 

 

 

 

By:

/s/

Michael B. Botthof

 

 

 

Name:

Michael B. Botthof

 

 

 

Title:

Vice President

 

 

 

 

 

EATON VANCE LIMITED DURATION INCOME FUND, as a Lender

 

 

 

By:

Eaton Vance Management, as Investment Advisor

 

 

 

 

 

 

By:

/s/

Michael B. Botthof

 

 

 

Name:

 Michael B. Botthof

 

 

 

Title:

Vice President

 

Signature Page

 

--------------------------------------------------------------------------------


 

 

EATON VANCE SENIOR FLOATING-RATE TRUST, as a Lender

 

 

 

By:

Eaton Vance Management, as Investment Advisor

 

 

 

 

 

 

By:

/s/

Michael B. Botthof

 

 

 

Name:

Michael B. Botthof

 

 

 

Title:

Vice President

 

 

 

 

 

EATON VANCE FLOATING-RATE INCOME TRUST, as a Lender

 

 

 

By:

Eaton Vance Management, as Investment Advisor

 

 

 

 

 

 

By:

/s/

Michael B. Botthof

 

 

 

Name:

Michael B. Botthof

 

 

 

Title:

Vice President

 

 

 

 

 

EATON VANCE SHORT DURATION DIVERSIFIED INCOME FUND, as a Lender

 

 

 

By:

Eaton Vance Management, as Investment Advisor

 

 

 

 

 

 

By:

/s/

Michael B. Botthof

 

 

 

Name:

Michael B. Botthof

 

 

 

Title:

Vice President

 

Signature Page

 

--------------------------------------------------------------------------------


 

 

EATON VANCE CREDIT OPPORTUNITIES FUND, as a Lender

 

 

 

By:

Eaton Vance Management, as Investment Advisor

 

 

 

 

 

 

By:

/s/ Michael B. Botthof

 

 

 

Name:

Michael B. Botthof

 

 

 

Title:

Vice President

 

 

 

 

 

EATON VANCE LOAN OPPORTUNITIES FUND, LTD., as a Lender

 

 

 

By:

Eaton Vance Management, as Investment Advisor

 

 

 

 

 

 

By:

/s/ Michael B. Botthof

 

 

 

Name:

Michael B. Botthof

 

 

 

Title:

Vice President

 

 

 

 

 

GENERAL ELECTRIC CAPITAL CORPORATION, as a Lender

 

 

 

 

 

By:

 /s/ Marie G. Mollo

 

 

 Name:

Marie G. Mollo

 

 

 Title:

 Duly Authorized Signatory

 

 

 

 

 

METLIFE INSURANCE COMPANY OF CONNECTICUT (f/k/a The Travelers Insurance
Company), as a Lender

 

 

 

By:

Metropolitan Life Insurance Company, as Investment Manager

 

 

 

 

 

 

By

 /s/ Matthew J. McInerny

 

 

 

 Name:

Matthew J. McInerny

 

 

 

 Title:

Director

 

Signature Page

 

--------------------------------------------------------------------------------


 

 

METROPOLITAN LIFE INSURANCE COMPANY, as a Lender

 

 

 

 

 

By:

 /s/ Matthew J. McInerny

 

 

 Name:

Matthew J. McInerny

 

 

 Title:

Director

 

 

 

 

 

GOLDENTREE LOAN OPPORTUNITIES III, LIMITED, as a Lender

 

 

 

By:

Golden Tree Asset Management, LP

 

 

 

 

 

 

 

 

By:

           /s/  Karen Weber

 

 

 

Name:

Karen Weber

 

 

 

Title:

Director — Bank Debt

 

 

 

 

 

 

 

GOLDENTREE LOAN OPPORTUNITIES IV, LIMITED, as a Lender

 

 

 

 

By:

Golden Tree Asset Management, LP

 

 

 

 

 

 

 

 

By:

           /s/  Karen Weber

 

 

 

Name:

Karen Weber

 

 

 

Title:

Director — Bank Debt

 

 

 

 

 

 

 

GOLDENTREE LOAN OPPORTUNITIES V, LIMITED, as a Lender

 

 

 

By:

Golden Tree Asset Management, LP

 

 

 

 

 

 

 

 

By:

           /s/  Karen Weber

 

 

 

Name:

Karen Weber

 

 

 

Title:

Director — Bank Debt

 

Signature Page

 

--------------------------------------------------------------------------------


 

 

MIZUHO CORPORATE BANK, LTD., as a Lender

 

 

 

 

 

By:

/s/ James R. Fayen

 

 

 Name:

 James R. Fayen

 

 

 Title:

 Deputy General Manager

 

 

 

 

 

VAN KAMPEN SENIOR LOAN FUND, as a Lender

 

 

 

 

 

By:

/s/ Gerard Fogarty

 

 

 Name:

 Gerard Fogarty

 

 

 Title:

 Vice President

 

 

 

 

 

VAN KAMPEN SENIOR INCOME TRUST, as a Lender

 

 

 

 

 

By:

/s/ Gerard Fogarty

 

 

 Name:

 Gerard Fogarty

 

 

 Title:

 Vice President

 

 

 

 

 

QUALCOMM GLOBAL TRADING, INC., as a Lender

 

 

 

 

By:

Morgan Stanley investment Management, Inc., As Investment Manager

 

 

 

 

 

 

 

 

By:

           /s/  John Hayes

 

 

 

Name:

John Hayes

 

 

 

Title:

Executive Director

 

 

 

 

 

MORGAN STANLEY PRIME INCOME TRUST, as a Lender

 

 

 

 

 

By:

/s/ John Hayes

 

 

 Name:

 John Hayes

 

 

 Title:

  Executive Director

 

Signature Page

 

--------------------------------------------------------------------------------


 

 

OLYMPIC CLO I LTD., as Lender

 

 

 

 

By:

Churchill Pacific Asset Management

 

 

 

 

 

 

 

 

By:

/s/

John Casparian

 

 

 

Name:

John Casparian

 

 

 

Title:

Co-President

 

 

 

 

 

SIERRA CLO II LTD., as a Lender

 

 

 

 

By:

Churchill Pacific Asset Management

 

 

 

 

 

 

 

 

By:

/s/

John Casparian

 

 

 

Name:

John Casparian

 

 

 

Title:

Co-President

 

 

 

 

 

WHITNEY CLO I LTD., as a Lender

 

 

 

 

By:

Churchill Pacific Asset Management

 

 

 

 

 

 

 

 

By:

/s/

John Casparian

 

 

 

Name:

John Casparian

 

 

 

Title:

Co-President

 

 

 

 

 

SHASTA CLO I LTD., as a Lender

 

 

 

 

By:

Churchill Pacific Asset Management

 

 

 

 

 

 

 

 

By:

/s/

John Casparian

 

 

 

Name:

John Casparian

 

 

 

Title:

Co-President

 

Signature Page

 

--------------------------------------------------------------------------------


 

 

SAN GABRIEL CLO I LTD., as a Lender

 

 

 

 

By:

Churchill Pacific Asset Management

 

 

 

 

 

 

 

 

By:

           /s/  John Casparian

 

 

 

Name:

John Casparian

 

 

 

Title:

Co-President

 

 

 

 

 

CARL MARKS STRATEGIC INVESTMENTS, LP, as a Lender

 

 

 

 

 

By:

/s/ Robert C. Ruocco

 

 

 Name:

 Robert C. Ruocco

 

 

 Title:

 Managing Member of Carl Marks GP,

 

 

 

 LLC, its General Partner

 

 

 

 

 

JEFFRIES FINANCE LLC, as a Lender

 

 

 

 

 

By:

Illegible

 

 

 Name:

Illegible

 

 

 Title:

Director

 

 

 

 

 

JFIN CLO 2007-LTD., as a Lender

 

 

 

 

By:

Jeffries Finance LLC as Collateral Manager

 

 

 

 

 

 

 

 

By:

Illegible

 

 

 

Name:

Illegible

 

 

 

Title:

Director

 

Signature Page

 

--------------------------------------------------------------------------------


 

 

ING INVESTMENT MANAGEMENT CLO II, LTD., as a Lender

 

 

 

 

By:

ING Alternative Asset Management LLC, As its investment manager

 

 

 

 

 

 

 

 

By:

/s/

Theodore M. Haag

 

 

 

Name:

Theodore M. Haag

 

 

 

Title:

Senior Vice President

 

 

 

 

 

ING INTERNATION (II) — SENIOR BANK LOANS EURO, as a Lender

 

 

 

 

By:

ING Investment Management Co., as its
Investment manager

 

 

 

 

 

 

 

 

By:

/s/

Theodore M. Haag

 

 

 

Name:

Theodore M. Haag

 

 

 

Title:

Senior Vice President

 

 

 

 

 

LMP CORPORATE LOAN FUND, INC.

 

 

 

 

By:

Citigroup Alternative Investments LLC, as A Lender

 

 

 

 

 

 

 

 

By:

/s/

Roger Yee

 

 

 

Name:

Roger Yee

 

 

 

Title:

Vice President

 

Signature Page

 

--------------------------------------------------------------------------------


 

 

EAGLE MASTER FUND LTD.

 

 

 

 

By:

Citigroup Alternative Investments LLC, as Investment Manager for and on behalf
of Eagle Master Fund Ltd., as a Lender

 

 

 

 

 

 

 

 

By:

           /s/  Roger Yee

 

 

 

Name:

Roger Yee

 

 

 

Title:

Vice President

 

 

 

 

 

REGATTA FUNDING LTD.

 

 

 

 

By:

Citigroup Alternative Investments LLC,
Attorney-in-fact, as a Lender

 

 

 

 

 

 

 

 

By:

           /s/  Roger Yee

 

 

 

Name:

Roger Yee

 

 

 

Title:

Vice President

 

 

 

 

 

GALE FORCE 1 CLO, LTD., as a Lender

 

 

 

 

 

By:

/s/ Lee M. Shaiman

 

 

 Name:

 Lee M. Shaiman

 

 

 Title:

 Authorized Signatory

 

 

 

 

 

GALE FORCE 2 CLO, LTD., as a Lender

 

 

 

 

 

By:

/s/ Lee M. Shaiman

 

 

 Name:

 Lee M. Shaiman

 

 

 Title:

 Authorized Signatory

 

 

 

 

 

HUDSON STRAITS CLO 2004, LTD., as a Lender

 

 

 

 

 

By:

/s/ Lee M. Shaiman

 

 

 Name:

 Lee M. Shaiman

 

 

 Title:

 Authorized Signatory

 

Signature Page

 

--------------------------------------------------------------------------------


 

 

VENTURE VI CDO LIMITED, as a Lender

 

 

 

 

 

By:

/s/ Frederick H. Taylor

 

 

 Name:

  Frederick H. Taylor

 

 

 Title:

  Managing Director

 

 

 

 

 

VENTURE VII CDO LIMITED, as a Lender

 

 

 

 

 

By:

/s/ Frederick H. Taylor

 

 

 Name:

  Frederick H. Taylor

 

 

 Title:

  Managing Director

 

 

 

 

 

CLYDESDALE CLO 2005, LTD., as a Lender

 

 

 

 

 

By:

/s/ Robert Hoffman

 

 

 Name:

  Robert Hoffman

 

 

 Title:

  Director

 

Signature Page

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

EXISTING EVENTS OF DEFAULT

 

(a)           The failure of the Company to satisfy Section 7.6 of the Credit
Agreement for the period ended December 31, 2008 and for the period ending
March 31, 2009, resulting in an Event of Default under Section 8.3 of the Credit
Agreement.

 

(b)           The failure of the Company to comply with Section 6.1(vi) of the
Credit Agreement by not timely delivering to Agent and Lenders a written
statement by its independent certified public accountants regarding a report
concerning the financial statements referred to in Section 6.1(iii) of the
Credit Agreement in connection with the year-end financials for Fiscal Years
2005 through 2007, resulting in an Event of Default under Section 8.5 of the
Credit Agreement.

 

(c)           The failure of the Company to comply with Section 6.1(x) of the
Credit Agreement by not timely delivering the Financial Plan for Fiscal Year
2009 to Agent and Lenders, resulting in an Event of Default under Section 8.5 of
the Credit Agreement.

 

(d)           The failure of the Company to comply with Section 6.10 of the
Credit Agreement by not entering into one or more Interest Rate Agreements with
respect to the Term Loans, resulting in an Event of Default under Section 8.5 of
the Credit Agreement.

 

(e)           The failure of the Company to comply with Section 6.1(i) of the
Credit Agreement by not promptly delivering to Agent and the Lenders an
Officer’s Certificate specifying the above-referenced Anticipated Defaults,
resulting in an Event of Default under Section 8.5 of the Credit Agreement.

 

--------------------------------------------------------------------------------


 

SCHEDULE II

 

ANTICIPATED DEFAULTS

 

(a)           The failure of the Company to comply with Section 2.4B(iii)(e) of
the Credit Agreement by failing to timely pay 50% of the Consolidated Excess
Cash Flow for the Fiscal Year ended December 31, 2008, which will result in an
Event of Default under Section 8.1 of the Credit Agreement.

 

(b)           The failure of the Company to comply with Section 6.1(ii) of the
Credit Agreement by not timely delivering the quarterly financials for the
Fiscal Quarter ended March 31, 2009 to Agent and Lenders, which will result in
an Event of Default under Section 8.5 of the Credit Agreement.

 

(c)           The failure of the Company to comply with Section 6.1(iii) of the
Credit Agreement by not timely delivering the year-end financials for Fiscal
Year 2008 to Agent and Lenders, which will result in an Event of Default under
Section 8.5 of the Credit Agreement.

 

(d)           The failure of the Company to comply with Section 6.1(iv) of the
Credit Agreement by not timely delivering the Compliance Certificate in
connection with the year-end financials for Fiscal Year 2008 and the quarterly
financials for the Fiscal Quarter ended March 31, 2009 to Agent and Lenders,
which will result in an Event of Default under Section 8.5 of the Credit
Agreement.

 

(e)           The failure of the Company to comply with Section 6.1(vi) of the
Credit Agreement by not timely delivering to Agent and Lenders a written
statement by its independent certified public accountants regarding a report
concerning the financial statements referred to in Section 6.1(iii) of the
Credit Agreement in connection with the year-end financials for Fiscal Year
2008, which will result in an Event of Default under Section 8.5 of the Credit
Agreement.

 

(f)            The failure of the Company to make interest payments to holders
of the Subordinated Notes, which will result in an Event of Default under
Section 8.2 of the Credit Agreement.

 

(g)           The failure of the Company to comply with Section 6.1(i) of the
Credit Agreement by not promptly delivering to Agent and the Lenders an
Officer’s Certificate specifying the above-referenced Anticipated Defaults,
which will result in an Event of Default under Section 8.5 of the Credit
Agreement.

 

--------------------------------------------------------------------------------